         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                  Southern District of Georgia
                  MARQUAVIOUS CONLEY,

                                                 Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 118-189

                  SCOTT WILKES, Warden; TOMMY
                  TREMBLE, Deputy Warden of Security;
                  CLIFFORD BROWN, Unit Manager;
                  CAPTAIN COLLIER; and OFFICER
                  ROBINSON,

                                                 Defendants.


                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated February 12, 2019 adopting the Report and Recommendation as the

                     Court's opinion, that Plaintiff's complaint is dismissed for failure to state a claim upon which relief

                     can be granted. This civil action stands closed.




            02/12/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
